Citation Nr: 0524752	
Decision Date: 09/12/05    Archive Date: 09/21/05

DOCKET NO.  00-18 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for Hepatitis C, and, 
if so, whether the reopened claim should be granted. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from June 1967 to 
March 1971, and from August 1972 to September 1994.  His 
awards and decorations include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The Board remanded this case in September 2003.

Service connection for Hepatitis C, Hepatitis D, and for a 
liver disability was denied in the above October 1999 rating 
decision.  The veteran disagreed as to the denial of service 
connection for "hepatitis" (but not liver disease), and was 
issued a statement of the case in July 2000 addressing the 
denial of service connection for both Hepatitis C and D.  In 
his VA Form 9 received in August 2000, the veteran limited 
his appeal to the Hepatitis C issue.  No further 
communication from him or his representative with respect to 
Hepatitis D was thereafter received until November 2000 (more 
than one year after notification of the October 1999 rating 
decision) when the veteran presented testimony as to 
Hepatitis D.

Given the veteran's specific intention in August 2000 to 
limit his current appeal to the Hepatitis C issue, the Board 
will refer the issue of whether new and material evidence has 
been submitted to reopen a claim for service connection for 
Hepatitis D to the RO for appropriate action.


FINDINGS OF FACT

1.  A May 1995 rating decision denied entitlement to service 
connection for hepatitis; the veteran did not appeal this 
decision.

2.  Evidence received since the May 1995 rating decision is 
not duplicative or cumulative of evidence previously of 
record and is, either by itself or in connection with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  The veteran does not have Hepatitis C.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
veteran's claim for service connection for Hepatitis C.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).

2.  The veteran does not have Hepatitis C which is the result 
of disease or injury incurred in or aggravated during his 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The VCAA

The Veterans Claims Assistance Act of 2000 redefined VA's 
duty to assist a claimant in the development of a claim.  
Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence that VA will seek to provide, which 
information and evidence the claimant is expected to provide, 
and to ask for any evidence in the claimant's possession that 
pertains to a claim.  The VCAA, however, left intact the 
requirement that a claimant must first present new and 
material evidence before VA may address the claim on the 
merits.  See 38 U.S.C.A. §§ 5103A(f), 5108.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the Agency of Original Jurisdiction on a 
claim for VA benefits, even if the claim and initial 
unfavorable adjudication occurred prior to the effective date 
of the VCAA.

In this case, March 1999 VA correspondence advised the 
veteran that to substantiate his claim there needed to be 
medical evidence of a current disability, evidence of the 
disability in service or within a certain time after service, 
and medical evidence linking the current disability to 
service.  The October 1999 rating decision from which this 
appeal originates, as well as the July 2000 statement of the 
case, essentially provided him with the same information.  In 
February 2001 and May 2004 correspondence, VA advised the 
veteran of the VCAA, informed him of the information and 
evidence necessary to substantiate his claim, advised him of 
the respective burdens of he and VA in obtaining evidence in 
connection with his claim, and essentially advised him to 
submit any pertinent evidence in his possession.  His claim 
was readjudicated in February 2002 and March 2005 
supplemental statements of the case (SSOC).  The July 2002 
SSOC in particular apprised him of the provisions of 
38 C.F.R. § 3.159.

The March 1999, February 2001, and May 2004 VA correspondence 
collectively provided the veteran with the requisite 
38 U.S.C.A. § 5103(a) notice.  As noted previously, his claim 
was readjudicated in February 2002 and March 2005 SSOCs.  
Hence, the veteran has received the notice to which he is 
entitled under the provisions of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  At 
this stage of the appeal, the Board finds that no further 
notice is needed to comply with the VCAA, and that the 
failure to provide the veteran with full VCAA notice prior to 
the October 1999 rating decision did not affect the essential 
fairness of that adjudication, and therefore was not 
prejudicial to him.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  The veteran has not alleged prejudice from any 
error in the timing or content of the VCAA notices.  Given 
the specificity of the VCAA notices, as well as the time 
afforded him following the notices to respond, the Board 
finds that any error in the timing of the notices was 
harmless.

With respect to VA's duty to assist the veteran, the record 
reflects that all pertinent records identified by him, and 
for which he authorized VA to obtain, are on file.  In this 
regard the Board points out that the September 2003 remand 
requested that the RO obtain certain records from Harris 
Methodist Fort Worth Hospital.  In May 2004 the RO requested 
that the veteran authorize VA to obtain records from the 
referenced facility, but he did not respond or comply.  The 
Board therefore finds that VA's duty to assist him in 
obtaining any outstanding records has been fulfilled.

In addition, he was afforded VA examinations in May 1999, 
July 1999, and June 2004.  The Board notes that the September 
2003 remand instructed the RO to schedule the veteran for a 
VA examination conducted by both a serologist and an 
internist, with a complete blood screening for all strains of 
hepatitis.  The Board's remand requested that the serologist 
address the etiology of any current hepatitis.  The record 
reflects that the veteran was thereafter examined by a 
physician in June 2004, but not, apparently, by a serologist.  
The physician ordered blood screening for Hepatitis C, which 
showed that the veteran did not carry that infection.

In retrospect, the Board finds that its prior instructions 
for examination of the veteran by a serologist in addition to 
an internist, and for complete blood screening for all 
strains of hepatitis, were unnecessary, given that the only 
issue developed for appellate review is that of service 
connection for Hepatitis C.  The June 2004 examiner did 
obtain blood screening results for Hepatitis C, the only 
strain of hepatitis relevant to this case.  That testing 
revealed the absence of Hepatitis C.  In light of the 
foregoing, there is no need for an opinion by a serologist in 
addition to that of the internist.  For the above reasons the 
Board concludes that the June 2004 VA examination report, as 
well as the February 2005 addendum to that report, complied 
in all relevant respects with the Board's September 2003 
remand.  See generally, Stegall v. West, 11 Vet. App. 271 
(1998).  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.

II.  Service connection for Hepatitis C

Service connection for hepatitis was denied in a May 1995 
rating decision.  The veteran was notified of the decision 
and of his appellate rights with respect thereto, but he did 
not appeal.  That decision is now final.  

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 2002).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
Under the version of 38 C.F.R. § 3.156(a) in effect when the 
veteran filed the current claim, evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  
"Material" evidence is evidence which bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 
38 C.F.R. § 3.156(a).
 
In reviewing the evidence of record, the Board notes that a 
May 1999 VA examiner concluded that the veteran had Hepatitis 
C which the physician believed was related to service.  This 
evidence is clearly new and material, inasmuch as the 
evidence previously considered in May 1995 did not show that 
the veteran had Hepatitis C.  The veteran's claim for service 
connection for Hepatitis C is therefore reopened.

This does not end the Board's inquiry, however.  Applicable 
law provides that service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).  

Factual background

Service medical records show that in June 1991 the veteran 
received treatment for alcohol abuse; although initially his 
liver enzymes were elevated on testing, during treatment the 
enzymes levels returned to normal, and he was started on 
Antabuse.  The veteran was advised to periodically have a 
hepatic panel while on Antabuse.  In August 1993 liver 
function tests again revealed elevated liver enzyme levels, 
prompting an order for a hepatitis panel.  The August 1993 
hepatitis panel was reactive for the Hepatitis B core screen 
and Hepatitis B surface antibody, but non-reactive for the 
Hepatitis B surface antigen.  The veteran was assessed with 
elevated liver function tests possibly secondary to history 
of Hepatitis B, or alcoholism.  He was referred for further 
evaluation at a gastrointestinal clinic.
 
When examined in October 1993 at the gastrointestinal clinic, 
the veteran denied any history of intravenous drug use, blood 
transfusions or homosexual contact, but reported past 
experiences with prostitutes.  The examiner diagnosed "acute 
hepatitis, resolving," although he noted that the problem 
may be due to a fatty liver resulting from alcoholism or 
obesity; the examiner recommended testing for Hepatitis A and 
C.  The records do not show that the veteran underwent any 
further screening for hepatitis.  At his retirement 
examination, he reported a history of hepatitis, but no 
pertinent findings were made on examination.  The examiner 
noted that the September 1993 hepatitis had been in a 
resolving status, and concluded that the veteran's history of 
hepatitis was not considered disabling.

On file are private medical records for December 1998 to June 
2002, which show that the veteran was hospitalized in an 
unconscious state in December 1998.  He was described during 
that admission as a known alcoholic.  He was not jaundiced, 
and the initial impression was hypoprothrombinemia.  After 
liver function tests showed elevated liver enzymes, his 
diagnoses thereafter included hepatic liver disease, as well 
as alcoholic hepatitis.  A January 1999 hepatitis profile 
disclosed that the veteran was not reactive to the Hepatitis 
C antibody or to the Hepatitis B surface antigen, but was 
reactive to the Hepatitis B core antibody.  After his release 
in January 1999, he was again hospitalized in February 1999.  
The hospital report is silent for any reference to Hepatitis 
C, and indicates that the veteran had hyponatremia, chronic 
alcoholism, and alcoholic cirrhosis.  Liver function tests 
revealed elevated liver enzymes.  Following his discharge, 
the veteran reported to his private physicians in March 1999 
that he had a prior medical history of Hepatitis C; none of 
the physicians thereafter diagnosed Hepatitis C.  The records 
also show that he was diagnosed with cirrhosis of the liver, 
described as secondary to alcoholism.  

The veteran was again hospitalized in August 1999, at which 
time his prior medical history included hepatic coma, hepatic 
insufficiency and cirrhosis of the liver.  The hospital 
report does not refer to Hepatitis C, and instead notes 
diagnoses of liver cirrhosis, hyponatremia, and high ammonia 
levels.

The veteran attended a VA cardiovascular examination in May 
1999.  He reported being tested for and being found to have 
Hepatitis C inservice, but denied receiving any treatment in-
service for Hepatitis C.  The veteran explained that he now 
had advanced liver disease.  The examiner stated that he 
believed the veteran was in "real sad shape" from advanced 
liver disease due to Hepatitis C.  The examiner further 
explained that while he did not have access to any test 
results demonstrating the presence of hepatitis or advanced 
liver disease, he "really" believed the appellant had 
advanced liver disease with ascites.  The examiner noted that 
the veteran presented with jaundice and ascites, and 
diagnosed Hepatitis C with advancement to cirrhosis of the 
liver.  The examiner concluded that both conditions were 
service-connected.

On file are June 1999 medical records for the veteran from a 
military hospital.  The records show that he presented with 
complaints of abdominal pain, and reported that he had 
Hepatitis C.  His examining physicians did not order blood 
screening for hepatitis, but nevertheless diagnosed chronic 
Hepatitis C.
 
The veteran attended a second VA examination in July 1999, 
which was conducted by Dr. W.B.  The examiner reviewed the 
veteran's service medical records and noted that he was 
treated for resolving acute hepatitis with a differential 
diagnosis of fatty liver.  Dr. W.B. also noted that the 
veteran had a history of alcoholism.  The veteran reported 
that he was hospitalized for a hepatic coma in December 1998, 
and that he was told he had Hepatitis C and cirrhosis of the 
liver due to alcoholism.  The examiner ordered serology 
studies which were positive for the Hepatitis C virus 
antibody.  The serology report advised that all initial 
positive screens should be repeated.  The examiner did not 
repeat the Hepatitis C screen, but instead concluded that the 
relationship of the current hepatitis to that treated in 
service was unclear.

The veteran was afforded a hearing before a decision review 
officer at the RO in November 2000.  He testified that he was 
told in service that he had Hepatitis C, but was nevertheless 
not treated for the disorder.  He stated that he was instead 
advised not to worry about the diagnosis.  The veteran 
testified that his review of the service records demonstrated 
that he had Hepatitis C as far back as 1991, and he explained 
how he possibly contracted the infection.  The veteran stated 
that he had received treatment, including medication, for 
hepatitis since service, and at one point entered into a 
hepatitis-induced coma.  The veteran denied any history of 
alcoholism.

The veteran attended a VA examination in June 2004, which was 
conducted by Dr. W.B.  The claims files were not available at 
the time of examination.  The veteran reported that a blood 
test in September 1993 was positive for hepatitis, and that 
he was later diagnosed on VA examination with cirrhosis of 
the liver.  He reported that he consumed alcohol in excess 
both during and after service, but not for the past five 
years.  He denied any history of blood transfusions or 
exposure to bleeding victims, but reported engaging in 
unprotected sex while in service.  Blood serum testing 
demonstrated normal liver enzymes, and Dr. W.B. diagnosed 
"chronic hepatitis C, claimed by veteran."  He indicated 
that he would provide an opinion after receiving and 
reviewing the veteran's service medical records.

In a February 2005 addendum, Dr. W.B. indicated that he had 
reviewed the claims files.  He noted that the October 1993 
consultation report was confusing and not very specific, 
inasmuch as it diagnosed resolving acute hepatitis, but then 
noted the possibility of Hepatitis A, Hepatitis C, or fatty 
liver.  He noted that the May 1999 examiner diagnosed 
advanced Hepatitis C, despite liver function tests Dr. W.B. 
suggested did not reflect advanced liver impairment.  Dr. 
W.B. also noted that when he saw the veteran in June 2004, 
physical examination was essentially negative, and liver 
function studies were essentially normal.  He noted that when 
he ordered hepatitis screening in July 1999, the results were 
positive for Hepatitis C, but that when he ordered the same 
screening in June 2004, the results showed that Hepatitis C 
was not present, and also that the liver enzymes were largely 
normal.  Dr. W.B. indicated that he had difficulty 
understanding how a person with severe cirrhosis of the liver 
requiring hospitalization now could present with a non-
reactive test for Hepatitis C.  He concluded that the 
veteran's liver cirrhosis was most likely due to chronic 
alcoholism.

Analysis

After reviewing the evidence of record, the Board finds that 
the preponderance of the evidence demonstrates that the 
veteran does not have Hepatitis C.

Service medical records show that he was diagnosed in October 
1993 with resolving acute hepatitis, after blood screening 
showed reactivity to certain Hepatitis B markers.  Although 
testing for Hepatitis C was advised at that time, he 
apparently did not undergo such testing, and no evidence of 
hepatitis was identified at the time of his retirement 
examination.  The service medical records are otherwise 
silent for any mention of Hepatitis C.  While the veteran 
nevertheless maintains that he was informed in 1993 that he 
had Hepatitis C, his account of what his physicians 
purportedly told him, filtered as it is through the 
sensibilities of a layperson, does not constitute competent 
medical evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995).

Following his discharge from service the veteran was 
hospitalized for, among other things, alcoholic hepatitis in 
December 1998.  He underwent a hepatitis profile in January 
1999, which while showing that he was again reactive to 
certain Hepatitis B markers, also showed that he was not 
reactive to the Hepatitis C marker.  Although he thereafter 
started informing his treating physicians that he had 
Hepatitis C, none of his physicians diagnosed that disorder.  
Evidence which is simply unenhanced information recorded by a 
medical examiner does not constitute competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

Although the May 1999 VA examiner, who was evaluating the 
veteran in connection with an unrelated claim for 
hypertension, diagnosed Hepatitis C, the examiner admittedly 
based his diagnosis on the veteran's assertion that he had 
already been diagnosed with Hepatitis C.  The examiner did 
note that the veteran was jaundiced and had ascites, but also 
admitted that he did not have access to the results of any 
blood tests for Hepatitis C (which at that time consisted of 
the January 1999 tests showing that the veteran tested 
negative for Hepatitis C).  The May 1999 examiner did not 
order hepatitis screening.  The same is true with respect to 
the June 1999 opinion by the physician employed at a military 
facility.  Rather, the veteran was diagnosed with Hepatitis C 
based on his own self-reported medical history, rather than 
on any testing.

Dr. W.B. did order a hepatitis screen for the veteran in July 
1999, which was positive for the  Hepatitis C virus.  
Notably, however, he did not comply with the recommendation 
of the serology report that testing be repeated in the event 
of an initial positive result.  When Dr. W.B. finally did 
order further testing in June 2004, the results showed that 
the veteran in fact did not have Hepatitis C.  In his June 
2004 report, Dr. W.B. did not diagnose Hepatitis C, but 
rather indicated only that the veteran claimed to have the 
infection.  In the February 2005 addendum, Dr. W.B. 
acknowledged the negative June 2004 hepatitis screening 
results.

In short, service medical records are negative for any 
diagnosis of Hepatitis C, none of the treatment records on 
file mention Hepatitis C other than by history provided by 
the veteran, and of the three hepatitis screening tests 
performed after service, only one indicated the presence of 
Hepatitis C (but also recommended repeat testing).

Given that the January 1999 and June 2004 hepatitis screening 
results are consistent with each other, and with treatment 
records on file showing the rather remarkable absence of any 
treatment for Hepatitis C, the Board finds that the results 
of the January 1999 and June 2004 hepatitis screens are 
entitled to greater evidentiary weight than the July 1999 
hepatitis screen.  The Board also finds that the January 1999 
and June 2004 hepatitis screens are of greater probative 
value with respect to whether the veteran has Hepatitis C 
than the opinions of the May 1999 VA examiner or June 1999 
military physician.  In this regard, the record shows that 
the May 1999 and June 1999 examiners relied on the veteran's 
own lay assertion that he had Hepatitis C, without either 
reviewing the January 1999 hepatitis screen showing that the 
appellant did not have the infection, or ordering any 
serology studies to confirm the presence of Hepatitis C.

While the veteran himself argues that he has Hepatitis C, as 
there is no indication that he is qualified through 
education, training or experience to offer medical opinions, 
his opinions concerning medical diagnosis do not constitute 
competent medical evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1).  

In short, the preponderance of the evidence shows that the 
veteran did not have  Hepatitis C in service or at any point 
after service.  The Board consequently finds that the 
preponderance of the evidence is against the claim.  The 
claim for service connection for  Hepatitis C is denied.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990); Rabideau.  


ORDER

Entitlement to service connection for  Hepatitis C is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


